COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


FOOD LION, LLC AND
 DELHAIZE AMERICA, INC.
                                                                 MEMORANDUM OPINION*
v.     Record No. 1966-06-2                                          PER CURIAM
                                                                   DECEMBER 12, 2006
WILLIAM HENRY ROBERTSON


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (William B. Pierce, Jr.; David G. Browne; William B. Pierce &
                 Associates, PLLC, on brief), for appellants.

                 (Zenobia J. Peoples, on brief), for appellee.


       Food Lion, LLC and its insurer (hereinafter referred to as “employer”) appeal a decision

of the Workers’ Compensation Commission finding that employer failed to prove that William

Henry Robertson’s claim was barred by willful misconduct pursuant to Code § 65.2-306. We

have reviewed the record and the commission’s opinion and find that this appeal is without

merit. Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Food Lion, LLC v. Robinson, VWC File No. 219-62-05 (July 12, 2006). We dispense with oral

argument and summarily affirm because the facts and legal contentions are adequately presented




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
in the materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.1

                                                                                     Affirmed.




       1
        While the covers of the briefs and the appendix cover indicate appellee’s name as
“William Henry Robinson,” the record shows that appellee’s name is William Henry Robertson.
Moreover, the content of appellee’s brief, including the signature page, indicates his name is
William Henry Robertson.
                                            -2-